Exhibit 10.14

VONTIER CORPORATION

2020 EXECUTIVE INCENTIVE COMPENSATION PLAN

Effective as of October 9, 2020

 

PURPOSE    Vontier Corporation, a Delaware corporation (the “Company”), wishes
to motivate, reward, and retain executive officers of the Company and its
subsidiaries. To further these objectives, the Company hereby sets forth this
Vontier Corporation 2020 Executive Incentive Compensation Plan (the “Plan”),
effective as of October 9, 2020, to provide participants with performance-based
bonus awards (“Awards”). PARTICIPANTS   

Except as otherwise determined by the Committee, the Participants in the Plan
shall be the Executive Officers of the Company.

 

Executive Officer has the meaning set forth in Rule 3b-7 issued under the
Securities Exchange Act of 1934, as amended from time to time, and anyone else
the Committee determines to treat as an Executive Officer for purposes of this
Plan.

ADMINISTRATOR   

The Plan’s Administrator will be the Compensation & Management Development
Committee (the “Committee”) of the Board of Directors (the “Board”) of the
Company.

 

The Committee is responsible for the general operation and administration of the
Plan and for carrying out its provisions and has full discretion in interpreting
and administering the provisions of the Plan. Subject to the express provisions
of the Plan, the Committee may exercise such powers and authority of the Board
as the Committee may find necessary or appropriate to carry out its functions.

GENERAL RESPONSIBILITIES

OF THE COMMITTEE

  

Subject to the terms of the Plan, for each Performance Period the Committee
will:

 

•  establish the potential amount of each Participant’s Award,

 

•  define the Performance Goals and other Award terms and conditions for each
Participant,

 

•  determine the amount of the Award that has been earned, based on actual
performance as compared to the Performance Goals,

 

•  determine and make Discretionary Adjustments to Awards, and

 

•  decide whether, under what circumstances, and subject to what terms, Awards
will be paid on a deferred basis (including automatic deferrals at the
Committee’s election or elective deferrals at the election of Participants).

 

All designations, determinations, interpretations, and other decisions made
under or with respect to the Plan and all Awards made under the Plan are within
the sole and absolute discretion of the Committee and will be final, conclusive
and binding on all persons, including the Company, Participants, and
beneficiaries or other persons having or claiming any rights under the Plan.



--------------------------------------------------------------------------------

AWARDS    For any single Performance Period, the amount payable to a Participant
for such Performance Period shall equal the amount earned pursuant to the
Performance Goals and other Award terms and conditions established by the
Committee with respect to such Performance Period; in each case, subject to any
further Discretionary Adjustments as the Committee may determine in its sole and
absolute discretion. A Participant’s potential Award may be expressed in dollars
or may be based on a formula that is consistent with the provisions of the Plan.
PERFORMANCE PERIOD    A Performance Period is a period for which Performance
Goals are set and during which performance is to be measured to determine
whether a Participant is entitled to payment of an Award under the Plan. A
Performance Period may coincide with one or more complete or partial calendar or
fiscal years of the Company. Performance Periods may be of varying and
overlapping durations. Unless otherwise designated by the Committee, the
Performance Period will be based on the calendar year. PERFORMANCE GOALS   

The Committee will have the authority to establish and administer Performance
Goals with respect to Awards as it considers appropriate, which Performance
Goals must be satisfied, as the Committee specifies, before a Participant
receives an Award.

 

Performance Goals will be based on any one of, or a combination of,
performance-based measures determined by the Committee based on the Company and
its subsidiaries on a group-wide basis or on the basis of subsidiary, platform,
division, operating unit and/or other business unit results (subject to any
Discretionary Adjustments), and may include, without limitation, any of the
following:

 

•  earnings per share (on a fully diluted or other basis);

 

•  stock price targets or stock price maintenance;

 

•  total shareholder return;

 

•  return on capital, return on invested capital or return on equity;

 

•  pretax or after-tax net income;

 

•  working capital;

 

•  earnings before interest and taxes;

 

•  earnings before interest, taxes, depreciation, and amortization (EBITDA);

 

•  operating income;

 

•  free cash flow;

 

•  cash flow;

 

•  revenue or core revenue;

 

•  gross profit margin;

 

2



--------------------------------------------------------------------------------

  

•  operating profit margin, gross or operating margin improvement or core
operating margin improvement; or

 

•  strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration, market share or geographic
business expansion goals, cost targets, or objective goals relating to
acquisitions or divestitures.

 

The Committee will determine whether such Performance Goals are attained as soon
as practicable after the end of the applicable Performance Period, and such
determination will be final, conclusive and binding.

PAYMENT OF AWARDS    Unless otherwise determined by the Committee or deferred
pursuant to the Plan, Awards determined under the Plan for a Performance Period
will be paid to Participants either (i) in cash or (ii) in shares or
equity-based awards under the Company’s 2020 Stock Incentive Plan or any
successor thereto, in each case no earlier than January 1st and no later than
March 15th of the calendar year following the end of the Performance Period to
which the Awards apply.

DETERMINATION

   No Award will be paid unless and until the Committee has determined the
extent to which the Performance Goals for the Performance Period have been
attained and has made and exercised its decisions regarding the extent of any
Discretionary Adjustment of Awards for Participants for the Performance Period.

DEFERRAL

   All or any portion of the Award for any given Performance Period may be
deferred under the Vontier Corporation Executive Deferred Incentive Program or
any successor thereto.

CONTINUED EMPLOYMENT

   The Committee may require that Participants for a Performance Period must
still be employed as of the end of the Performance Period and/or as of the later
date that the Awards for the Performance Period are communicated or paid to be
eligible for an Award for the Performance Period. Any such requirement with
respect to a Performance Period will be established by the Committee and
communicated to the Participant. FORFEITURE OR PRORATION    The Committee may
adopt such forfeiture, proration, or other rules as it deems appropriate, in its
sole and absolute discretion, regarding the impact on Awards of a Participant’s
death, Disability or other events or situations determined by the Committee in
its sole and absolute discretion.    A Participant shall be considered to have a
Disability if the Participant, as determined by the Committee, (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or that has lasted or can be expected to last for a continuous period of
not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or that
has lasted or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Participant’s
employer.

 

3



--------------------------------------------------------------------------------

DISCRETIONARY

ADJUSTMENTS

   The Committee’s powers include the power to make Discretionary Adjustments,
which are adjustments that increase, decrease or eliminate an Award otherwise
payable to a Participant for a Performance Period. OTHER PLANS   

Awards will not be treated as compensation for purposes of any other
compensation or benefit plan, program, or arrangement of the Company or any
subsidiary unless and except to the extent that the Board or the Committee
determines in writing.

 

The adoption of this Plan will not be construed as limiting the power of the
Board or the Committee to adopt such other cash or equity incentive arrangements
as either may otherwise deem appropriate.

LEGAL COMPLIANCE   

The Company will not make payments of Awards until all applicable requirements
imposed by Federal, state and foreign laws, rules, and regulations, and by any
applicable regulatory agencies, have been fully met. No provision in the Plan or
action taken under it authorizes any action that applicable laws otherwise
prohibit.

 

Notwithstanding anything in the Plan to the contrary, the Committee will
administer the Plan, and Awards may be granted and paid, only in a manner that
conforms to such laws, rules, and regulations. To the extent permitted by
applicable law, the Plan will be treated as amended to the extent necessary to
conform to such laws, rules, and regulations.

TAX WITHHOLDING    The Company may make all appropriate provisions for the
withholding of Federal, state, foreign and local taxes imposed with respect to
Awards, which provisions may vary with the time and manner of payment.
NONTRANSFER OF RIGHTS    Except as and to the extent the law requires, or as the
Plan expressly provides, a Participant’s rights under the Plan may not be
assigned, pledged, or otherwise transferred in any way, whether by operation of
law or otherwise or through any legal or equitable proceedings (including
bankruptcy), by the Participant to any person. AMENDMENT OR TERMINATION OF PLAN
   The Board may amend, suspend, or terminate the Plan at any time, without the
consent of the Participants or their beneficiaries. LIMITATIONS ON LIABILITY   
No member of the Committee and no other individual acting as a director,
officer, other employee or agent of the Company will be liable to any
Participant, former Participant, spouse, beneficiary, or any other person or
entity for any claim, loss, liability, or expense incurred in connection with
the Plan. No member of the Committee will be liable for any action or
determination (including, but not limited to, any decision not to act) made in
good faith with respect to the Plan or any Award under the Plan. NO EMPLOYMENT
CONTRACT    Nothing contained in this Plan constitutes an employment contract
between the Company and the Participants. The Plan does not give any Participant
any right to be retained in the Company’s employ, nor does it enlarge or
diminish the Company’s right to end the Participant’s employment or other
relationship with the Company. APPLICABLE LAW    The laws of the State of
Delaware (other than its choice of law provisions) govern this Plan and its
interpretation.

 

4



--------------------------------------------------------------------------------

DURATION OF THE PLAN    The Plan will remain effective until terminated by the
Board. CODE SECTION 409A REQUIREMENTS    The Plan as well as payments under the
Plan are intended to be exempt from or, to the extent subject thereto, to comply
with, Section 409A of the of the Internal Revenue Code of 1986 (together with
all successor provisions, related regulations, and amendments, “Section 409A”),
and, accordingly, to the maximum extent permitted, the Plan shall be interpreted
in accordance therewith. Notwithstanding anything contained in the Plan to the
contrary, to the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A, a Participant shall not be considered to have
terminated employment or service with the Company for purposes of the Plan until
the Participant would be considered to have incurred a “separation from service”
from the Company and its affiliates within the meaning of Section 409A. Any
payments described in the Plan that are due within the “short term deferral
period” as defined in Section 409A shall not be treated as deferred compensation
unless applicable law requires otherwise. Notwithstanding anything to the
contrary in the Plan, to the extent that any Awards (or any other amounts
payable under any plan, program or arrangement of the Company or any of its
Affiliates) are payable upon a separation from service and such payment would
result in the imposition of any individual tax and penalty interest charges
imposed under Section 409A, the settlement and payment of such awards (or other
amounts) shall instead be made on the first business day after the date that is
six months following such separation from service (or death, if earlier). Each
amount to be paid or benefit to be provided under the Plan shall be construed as
a separate identified payment for purposes of Section 409A. The Company makes no
representation that any or all of the payments or benefits described in the Plan
will be exempt from or comply with Section 409A and makes no undertaking to
preclude Section 409A from applying to any such payment. Each Participant shall
be solely responsible for the payment of any taxes and penalties incurred under
Section 409A. RECOUPMENT    Notwithstanding any other provisions in the Plan,
any Award under the Plan which is subject to recovery under any law, government
regulation, stock exchange listing requirement or pursuant to any policy adopted
by the Company, as approved by the Board, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation, stock exchange listing requirement or policy adopted by the Company.

 

5